11-1080-ag
    Gondal v. Holder
                                                                                  BIA
                                                                            Laforest, IJ
                                                                          A097 517 053
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 11th day of July, two thousand twelve.

    PRESENT:
             ROBERT D. SACK,
             GERARD E. LYNCH,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _______________________________________

    TARIQ GONDAL,
             Petitioner,

                       v.                                  11-1080-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Mitchell C. Zwaik, Bohemia, New
                                  York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Linda S. Wernery, Assistant
                                  Director; William C. Minick,
                                  Attorney, Office of Immigration
                                  Litigation, United States Department
                                  of Justice, Washington, D.C.
       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Tariq Gondal, a native and citizen of Pakistan, seeks

review of a February 15, 2011, order of the BIA affirming

the March 4, 2009, decision of Immigration Judge (“IJ”)

Brigitte Laforest, which denied his applications for asylum,

withholding of removal, and relief under the Convention

Against Torture (“CAT”).     In re Tariq Gondal, No. A097 517

053 (B.I.A. Feb. 15, 2011), aff’g No. A097 517 053 (Immig.

Ct. N.Y. City Mar. 4, 2009).    We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

       Because the BIA largely adopted the IJ’s decision, we

have reviewed the decision of the IJ as supplemented by the

BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.

2005).    We review the Board’s factual findings, including

credibility determinations, for substantial evidence, see 8

U.S.C. § 1252(b)(4)(B); see also Shi Jie Ge v. Holder, 588

F.3d 90, 93-94 (2d Cir. 2009), and its legal conclusions de

novo, id.



                                2
    Gondal challenges the agency’s denial of his

application for asylum and withholding of removal, arguing

that his credible testimony established his claim of

persecution in Pakistan on account of his Ahmadi Muslim

religion.    We deny the petition for review because the

agency’s adverse credibility determination is supported by

substantial evidence. Shi Jie Ge, 588 F.3d at 93-94.

    In finding Gondal incredible, the agency reasonably

relied on inconsistencies between his testimony and other

record evidence.    See Secaida-Rosales v. INS, 331 F.3d 297,

308-09 (2d Cir. 2003) (the impact of omissions and

inconsistencies must be measured against the record as a

whole).1    As the agency observed, Gondal testified that

after his alleged attack for hosting an Ahmadi religious

gathering, he did not return a second time to the police

station to follow up his complaint.    But in a statement

included with his asylum application, he asserted that he

did return a second time after two weeks.    Gondal also



       1
        In Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d
  Cir. 2008), we recognized that the Real ID Act abrogated
  in part the holding in Secaida-Rosales for cases filed
  after May 11, 2005, the effective date of the Act.
  Because Gondal’s application was filed before this date,
  Secaida-Rosales governs this case. See Dong Zhong Zheng
  v. Mukasey, 552 F.3d 277, 287 n.6 (2d Cir. 2009).
                               3
testified that he was in hiding with his in-laws from June

to September 2002 as a result of the attack, but he

submitted a “First Information Report” with his asylum

application purporting to corroborate his arrest resulting

from his participation in a protest march in August 2002.

    The agency reasonably declined to credit Gondal’s

explanations for these inconsistencies – that “the thing

didn’t come into [his] mind” and that he was only hiding

from the people in his own village but the protest was

outside of his village.   See Majidi v. Gonzales, 430 F.3d

77, 80-81 (2d Cir. 2005) (holding that an agency need not

credit an applicant’s explanations for inconsistent

testimony unless those explanations would compel a

reasonable fact-finder to do so).

    Gondal further argues that a reasonable fact-finder

would be compelled to conclude that his testimony was

credible because these and other inconsistencies noted by

the agency were minor and isolated.   However, the noted

discrepancies are substantial because they go to the heart

of his claim – that the police in Pakistan will not protect

him from religious persecution by other Muslims.     See Latifi

v. Gonzales, 430 F.3d 103, 105 (2d Cir. 2005).     Because he


                              4
was unable to reasonably explain his inconsistent testimony

regarding the heart of his claim – his attack, complaint to

the police, and arrest – a reasonable fact-finder would not

have been compelled to find his testimony credible.     See

Liang Chen v. U.S. Att’y Gen., 454 F.3d 103, 106-107 (2d

Cir. 2006) (“[A]n IJ need not consider the centrality vel

non of each individual discrepancy or omission” and can

instead “rely upon the cumulative impact of such

inconsistencies, and may conduct an overall evaluation of

testimony in light of its rationality or internal

consistency and the manner in which it hangs together with

other evidence.”); see also Xian Tuan Ye v. Dep’t of

Homeland Security, 446 F.3d 289, 294 (2d Cir. 2006) (“[O]ur

review does not permit us to engage in an independent

evaluation of the cold record or ask ourselves whether, if

we were sitting as fact finders, we would credit or

discredit an applicant’s testimony.”) (internal citation

omitted).

    As the only evidence of a threat to Gondal’s life or

freedom depended upon his credibility, the adverse

credibility determination defeats his claim for asylum and

withholding of removal, rendering his other arguments moot.

See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).
                             5
    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                            6